 


110 HR 7313 IH: To amend chapter 89 of title 5, United States Code, to allow the United States Postal Service to pay its share of contributions for annuitants’ health benefits out of the Postal Service Retiree Health Benefits Fund.
U.S. House of Representatives
2008-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7313 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2008 
Mr. McHugh (for himself and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend chapter 89 of title 5, United States Code, to allow the United States Postal Service to pay its share of contributions for annuitants’ health benefits out of the Postal Service Retiree Health Benefits Fund. 
 
 
1.Government contributions for postal annuitants’ health benefits 
(a)In generalSection 8906(g)(2)(A) of title 5, United States Code, is amended by striking shall through September 30, 2016, be paid by the United States Postal Service, and thereafter. 
(b)Effective dateThe amendment made by subsection (a) shall be effective as of October 1, 2008.  
 
